PER CURIAM:
Katherine Bell Moore appeals the district court’s order granting summary judgment in favor of Defendants and dismissing all remaining claims in her civil action that alleged violations of 42 U.S.C. §§ 1983, 1985, and 1986 (2000), common law assault and battery, false imprisonment, malicious prosecution, intentional infliction of emotional distress, defamation, and gross negligence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Moore v. Cease, No. CA-03-144-7 (E.D.N.C. July 5, 2005). We dispense with oral argument because the facts and legal contentions are *177adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.